230 Ga. 774 (1973)
199 S.E.2d 254
PEACOCK
v.
ADAMS.
28007.
Supreme Court of Georgia.
Submitted June 15, 1973.
Decided July 2, 1973.
Autrey & Ware, D. Robert Autrey, Jr., Jerome C. Ware, for appellant.
Richard L. Powell, for appellee.
MOBLEY, Chief Justice.
This appeal is from judgment of the Superior Court of Cobb County changing custody of Leslie Dawn Adams, a 14-year-old girl, from her mother to her father.
*775 1. The trial judge, after hearing, found that the father is a fit and proper person to have the child, and the evidence supports his finding. In fact, both parents qualify to have the child. The child selected her father to have custody of her.
The Act of 1962 (Ga. L. 1962, pp. 713-715), amended Code §§ 30-127 and 74-107, pertaining to custody of minor children as between parents, by adding to both sections the following: "In all such cases and in cases where a change in custody is sought, where the child has reached the age of 14 years, such child shall have the right to select the parent with whom such child desires to live and such selection shall be controlling unless the parent so selected is determined not to be a fit and proper person to have the custody of said child."
Applying the foregoing provision to the facts of this case, where both persons are fit and proper persons to have the child, her selection of her father to live with is controlling. Adams v. Adams, 219 Ga. 633 (135 SE2d 428).
Accordingly, the trial judge did not err in granting custody of the child to the father.
2. In the second enumerated error the appellant alleges that the trial judge erred in failing to award her attorney fees for representation by counsel in this litigation.
The appellant cites no authority, nor do we find any, for the payment of attorney fees of the mother in litigation arising from the father's application for change of custody of their minor child. This enumerated error is without merit.
Judgment affirmed. All the Justices concur.